DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 19, in the reply filed on 17 March 2022 is acknowledged.  The traversal is on the grounds that "since the subject matter of claims 1-20 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.  Thus, it is respectfully submitted that search and examination of the entire application could be made without serious burden."  This is not found persuasive because the Examiner has shown a serious search burden if restriction were not required as evidenced by separate classification of the groups; see MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 March 2022.

Claim Objections
Claim 2 is objected to because of the following informalities: the period at the end of line 3 should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites, in part: "the number of the particles having an equivalent circle diameter of 1 µm or more is 1000 or less per 1 mm3 in the sample."  Thus, the scope of this condition (3) includes embodiments where there are less than 50 particles having an equivalent circle diameter of 1 µm or more per 1 mm3 in the sample.  This limitation is in conflict with condition (1) in parent claim 1 where the number of the particles having an equivalent circle diameter of 1 µm or more is 50 or more and 3000 or less per 1 mm3 in the sample.  The Examiner suggests adding the lower bound of "50 or more" to condition (3) to overcome this rejection.  In addition, the Examiner notes that the recitation of "may" in line 3 does not positively recite that condition (3) must be satisfied in order to meet the claim; clarification is suggested.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,060,172.
Regarding claims 1-5,
	US '172 discloses an Fe-based metal strip (i.e., a metal plate with a first surface and a second surface positioned on the opposite side of the first surface) wherein nonmetallic inclusions (i.e., particles containing as a main component an element other than iron and nickel) Fe-based rapidly quenched metal strip having a strip thickness of 10 µm and up to 20 µm, wherein nonmetallic inclusions contained in said metal strip have a maximum particle size up (i.e., circle equivalent diameter) to 50% of the strip thickness, and the densities of the nonmetallic inclusions are up to 3x103 nonmetallic inclusions/mm3 for nonmetallic inclusions having a particle size (i.e., circle equivalent diameter) of at least 3 µm to up to 10 µm, and up to 5x105 nonmetallic inclusions/mm3 for nonmetallic inclusions having a particle size (i.e., circle equivalent diameter) of at least 0.3 µm to less than 3 µm (col. 3, lines 17-27).  These particle density ranges substantially overlap with conditions (1) and (2) in claim 1; see the comparative table below (all values number per mm3).
Particle size
Cond 1
Cond 2
Cond 3
Cond 4
Cond 5
Cond 6
US'172
Select-ion
0.3µm to <1µm
No limit
No limit
No limit
No limit
No limit
No limit
<500,000
1000
1µm to <3µm
50-3000

≤1000




100
3µm to <5µm

≤50

≤20


<3,000
10
5-10µm




≤20
≤2

1
>10µm






Not present
None


Thus, one of ordinary skill in the art may select a particle size and density distribution from US '172 that meets conditions (1) and (2) as claimed.  The strips of US '172 may be selected to possess Ni (col. 14, lines 10-19).  
While the measuring method of US '172 is silent as to whether the samples possess both the first and second surface of the strip, US '172 does teach that these inclusions are what are responsible for the beginning of a fracture (col. 5 line 60 – col. 6 line 15).  Therefore, one of ordinary skill in the art would be motivated to include both the surfaces of the strip when sampling the particle size distribution so as not to miss any inclusions that could be responsible for fractures.
Regarding claim 6,
	As shown above, a particle size distribution may be selected to have 100 particles of 1 µm to <3 µm and 10 particles of 3 µm or larger.  Thus, the total quantity is 110 particles and the first quantity is 100 particles, thereby yielding a ratio of 90.91%.
Regarding claims 7-9,
	The metal strip of US '172 has a thickness of 10-20 µm (col. 3, lines 19-20).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,060,172 as applied to claims 1-9 above, and further in view of US 2001/0047839.
	US '172 discloses a metal plate that may be selected by one of ordinary skill in the art to meet claim 1 as shown above.  However, US '172 is silent as to their metal plate having a plurality of through holes formed in the metal plate.
	US '839 teaches that etching an Fe-Ni alloy blank to form apertures (i.e., holes) is done to make a shadow (i.e., deposition) mask [0001].
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to form holes in the strip of US '172 in order to make a deposition mask as taught by US '839.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/BRIAN D WALCK/Primary Examiner, Art Unit 1738